NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON JUVINI GARCIA, AKA Nelson                No.    15-71132
Garcia Juvini,
                                                Agency No. A046-056-905
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**


Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Nelson Juvini Garcia, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Padilla-Martinez v. Holder, 770 F.3d

825, 830 (9th Cir. 2014). We grant the petition for review.

      The agency ordered Garcia removed for having been convicted of an

aggravated felony crime of violence as described in 18 U.S.C. § 16(b). However,

the BIA did not have the benefit of the Supreme Court’s decision in Sessions v.

Dimaya, 138 S. Ct. 1204 (2018), holding that 18 U.S.C. § 16(b) is impermissibly

vague. Accordingly, we remand to the BIA to consider Garcia’s removability in

light of that decision.

      Respondent’s motion to take judicial notice (Docket Entry No. 17) is denied

as moot.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                  15-71132